Citation Nr: 9915492	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with a period of 
hospitalization at Palms West Hospital from November 19, 
1995, through December 6, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to May 1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1995 decision of the Department of 
Veterans Affairs (VA) Medical Center in Miami, Florida 
(VAMC).


FINDINGS OF FACT

The veteran has not alleged that he has met the three 
elements necessary for payment or reimbursement of 
unauthorized medical expenses incurred while hospitalized at 
Palms West Hospital from November 19, 1995, through December 
6, 1995.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding payment or reimbursement of unauthorized 
medical expenses incurred in connection with a period of 
hospitalization at Palms West Hospital from November 19, 
1995, through December 6, 1995.  38 U.S.C.A. §§ 1728, 5107 
(West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is 

plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must fail and there is no duty on the VA to assist 
him in the development of his claim because such additional 
development would be futile.  Id.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991 & Supp. 1995); 38 C.F.R. § 17.120 (1996).  

Where an appellant does not, at least, allege all three 
elements for payment or reimbursement of unauthorized medical 
expenses, the claim is not well grounded.  Parker v. Brown, 7 
Vet. App. 116 (1994).  



In the instant case, the veteran has contended that an 
emergency existed and, by implication, has asserted that VA 
facilities were not available.  However, neither he nor his 
representative has alleged that he met the first regulatory 
element for the payment or reimbursement of these expenses.  
Service connection is in effect for schizophrenia, rated 50 
percent disabling.  This is his only service connected 
disability  and he has not found to be unemployable by reason 
of individual unemployability due to service connected 
disability.  As he has not been found to be totally disabled 
by reason of service connected disability, he must have been 
treated for his service connected disorder or it must be 
shown that the disability for which he was receiving 
treatment was aggravating his service connected disability.  

The medical records from the hospitalization at issue, at 
Palms West Hospital from November 19, 1995, to December 6, 
1995, show that the veteran was hospitalized for pneumococcal 
meningitis.  Although he was first brought into the emergency 
room because he was disoriented, restless and uncooperative, 
these symptoms were attributed to the infection and not to 
his service connected psychosis.  In fact, the clinical 
records do not indicate any treatment for his service 
connected psychosis, and the veteran makes no contentions 
that this occurred.  

In his substantive appeal, the only contentions that could be 
considered relevant to the satisfaction of this regulatory 
requirement are that the veteran's psychosis rendered him 
unable to distinguish the urgency of his physical condition 
such that the psychosis aggravated his meningitis and that 
the psychosis could have caused his "immune system to 
weaken" making him susceptible to the meningitis infection.  
Neither contention speaks to the issue presented.  The 
veteran has not stated that the treatment was for his service 
connected psychosis or that the meningitis was aggravating 
the psychosis, nor does the evidence show this.  Under these 
circumstances, the veteran has not made an "ipse dixit 
averment" and the claim is not plausible and must be denied.



Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case, in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred in connection with a period of 
hospitalization at Palms West Hospital from November 19, 
1995, through December 6, 1995, is not well grounded, and is 
accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

